UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-2039



MICHAEL D. WILKINS; EDWARD F. HODGES,

                                             Plaintiffs - Appellants,

             versus


NORMAN HUDSON, Chief of Police, South Hill
Police Department,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-398)


Submitted:    November 21, 2002           Decided:     November 27, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Wilkins, Edward F. Hodges, Appellants Pro Se. Barrett
Erskine Pope, Amy Jacqueline Inge, DURRETTE BRADSHAW, P.L.C.,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael D. Wilkins and Edward F. Hodges appeal the district

court’s order denying relief on their 42 U.S.C. § 1983 (2000)

complaint.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See Wilkins v. Hudson, No. CA-02-398 (E.D. Va. Aug. 6,

2002).    In light of this disposition, we deny Hudson’s motion to

dismiss the appeal.           We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented    in   the

materials      before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                      AFFIRMED




                                        2